Citation Nr: 0306839	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In March 1999, the veteran testified before a 
Hearing Officer at the VARO in Columbia.  A transcript of 
that hearing is of record.  The veteran was scheduled for an 
August 1999 hearing before a member of the Board in 
Washington, D.C.  She failed to report for the scheduled 
hearing.  

The veteran's claim for service connection for a low back 
disorder was originally denied by rating actions in August 
1992 and August 1993.  She did not appeal either decision and 
they became final.  

In an October 2002 decision, the Board determined that new 
and material evidence had been presented, reopened the 
veteran's claim, and developed for additional evidence.  That 
development has been completed and the veteran's claim is 
again in appellate status.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  A current low back disability is related to an injury 
during active service.  


CONCLUSION OF LAW

A low back disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the veteran in substantiating her claim.

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

A review of the veteran's service medical records does not 
reflect a service entrance examination.  A clinical record, 
dated in May 1988, documents a complaint of low back pain 
without further comment by the examining physician.  A Report 
of Medical Examination, dated in May 1989, notes a reported 
history of low back pain.  A December 1989 clinical record 
documents treatment for, and diagnosis of, low back strain.  

A handwritten statement from the veteran, dated in August 
1991, reflects her report that in 1986 she incurred a back 
injury in Germany and was treated for three days at a local 
hospital.  She also reported that in 1989, while marching in 
a parade, her back started to ache again.  She took Motrin 
and the pain went away.  A September 1991 report of medical 
examination does not reflect complaints or findings for a low 
back disorder.   

Post service, a May 1992 medical report from Pat Belcher, 
D.C., notes that the veteran sought treatment for injuries 
incurred as a result of a car accident that month.  There was 
blunt trauma, mostly to the veteran's head, which hit the 
steering wheel, and her right knee, which reportedly hit 
something under the dash.  The medical report notes the 
veteran's treatment after the accident at a local hospital 
and a diagnosis of neck/back sprain.  Dr. Belcher noted the 
veteran's complaints of pain, stiffness, soreness and 
restricted ranges of motion around the neck and back.  
Evaluation of the lumbar region revealed tenderness of the 
erector muscles but no other positive signs.  

On examination by Dr. Belcher in July 1992, there was pain 
with flexion and extension of the low back.  An August 1992 
treatment record noted his finding of no treatable whole body 
impairment associated with the accident.  

During a VA examination in March 1998, the veteran reported a 
history of low back pain first occurring in 1985, and that 
she was currently stricken with chronic daily pain which had 
not improved.  Clinical evaluation demonstrated paraspinal 
discomfort and spasm, but was otherwise unremarkable.  The 
diagnosis was lumbar strain.  

A May 1998 computed tomography (CT) scan of the veteran's 
lumbar spine revealed diffuse disk bulge at the L3-4 and L4-5 
levels with only minimal spinal canal stenosis at the L4-5 
level.  In addition there was a herniated nucleus pulposus 
centrally and slightly to the right at L5-S1 with moderate 
spinal canal stenosis.  

In her notice of disagreement, dated in August 1998, the 
veteran reported that she had originally injured her back in 
Germany in November 1985 as a result of lifting boxes off a 
truck.  She was hospitalized for one week in a local German 
Hospital, identified as "Herboron Kranhause" in Seelbach, 
Germany.  The veteran noted that she had made attempts to 
secure copies of her records, but had been told by the 
hospital that her records were no longer available.  

Received in November 2000 was a lay statement from a friend 
of the veteran who reportedly served with her in the 96th 
Ordnance unit in Germany.  The friend reported that the 
veteran had been a supply specialist who had injured her back 
when she was unloading supplies from a two-ton truck.  The 
friend noted that she had visited the veteran in the hospital 
while she was recovering.  

An October 2001 statement from a VA physician notes that he 
was treating the veteran for chronic degenerative disc 
disease of the cervical and lumbar spine.  The physician 
noted that it was unusual to encounter the degree of 
degeneration exhibited in a person the veteran's age.  He 
reported that in such a case there usually would be a history 
of trauma.  The physician noted the veteran's reported 
history of trauma in service, and opined that the veteran's 
history was reasonable and credible and that he believed 
there to be strong likelihood that the veteran injured her 
spine while on active duty.  

Treatment records associated with the veteran's claim for 
benefits with the Social Security Administration document 
complaints and treatment for low back pain.  In August 1999, 
the veteran underwent a lumbar (L5-S1) diskectomy.  

In response to a request from the Board, the veteran's VA 
physician reported in February 2003, that he had reviewed the 
veteran's claims file and her medical history.  The physician 
noted the veteran's treatment for back pain following a motor 
vehicle accident in 1992.  The physician also noted that the 
first mention of any sort of back problem occurred while the 
veteran was in the military.  While records of the first 
hospitalization in Germany could not be obtained, the 
physician found the veteran's reported history to be 
plausible, and that the veteran had made reference to the 
earlier injury when she was treated in 1998.  

The physician also noted that the degree of the veteran's 
disease seemed out of proportion to her age, and she had had 
two surgeries and still had back pain.  Furthermore, it was 
also noted that the veteran's duties in the military required 
lifting heavy objects and that she developed chronic low back 
pain during her military tour.  The physician opined that it 
seemed more likely than not that the veteran's work in the 
military caused the chronic back pain for which she was now 
disabled.  



Analysis

Records associated with treatment at a German hospital for a 
low back injury are not associated with the veteran's service 
medical records.  However, the veteran is competent to report 
such an injury, even in the absence of service medical 
records.  Her reports are supported by the statement from her 
friend, the service medical records showing that she was 
treated for low back strain, and by the opinion of the VA 
physician.  

The record reflects competent medical evidence of a current 
disability, namely back strain and disc disease in the low 
back.  There is also the opinion of the VA physician, that 
the veteran's current low back disability is related to her 
period of service.  The physician's opinion was based on a 
complete review of the veteran's claims file.  There is no 
competent opinion against that of the VA physician.  While 
the veteran did experience an intercurrent injury in 1992, 
the VA physician noted and considered the veteran's 1992 
motor vehicle accident in rendering his opinion.  

As such, in the Board's opinion, the medical evidence is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's low back 
disability, namely disc disease and strain of the low back.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability, 
namely disc disease and strain, is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

